Citation Nr: 9909478	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-00 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for major depression, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for postoperative 
adhesions, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for pyelonephritis, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for a lumbar spine 
disability, currently evaluated as 10 percent disabling.

7.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO).  



Following a denial by the RO of service connection for 
tinnitus and the receipt of a notice of disagreement, the 
veteran was furnished a statement of the case in July 1997 
and was informed of the requirements necessary to perfect her 
appeal.  She did not timely appeal this denial.  Accordingly, 
this issue is not before the Board for appellate 
consideration.  

In June 1998, the RO granted special monthly compensation 
based on anatomical loss of creative organ.  Accordingly, 
this issue is not before the Board for appellate 
consideration.

In a January 1999 statement the veteran, raised the issue of 
entitlement to service connection for vision problems 
secondary to her service-connected migraine headaches.  This 
matter is referred to the RO for appropriate action.  


REMAND

While the veteran's claims were in pending before the Board, 
the veteran in correspondence dated in March 1999, indicated 
that she had additional evidence relative to her appeal and 
wanted the RO to make a decision on it.  

Entitlement to increased ratings for a laceration scar of the 
left hand and sinusitis were denied by the RO in June 1998.  
Prior to the receipt of a notice of disagreement, these 
issues were included in a supplemental statement of the case, 
dated in June 1998.  The Board construes the VA Form 646, 
Statement of Accredited Representation in Appealed Case, 
dated in January 1999, as being a notice of disagreement 
regarding the June 1998 denials.  

In a January 1997 rating action, the RO denied service 
connection for hearing loss.  Prior to the receipt of a 
notice of disagreement, this issue was prematurely included 
in a January 1997 supplemental statement of the case.  At 
that time she was informed that she had to submit a 
substantive appeal, VA Form 9.  A hearing was held at the RO 
in April 1997.  At that time she gave testimony regarding her 
hearing loss.  The Board considers this testimony to be a 
timely notice of disagreement. 

Accordingly, in order to ensure the veteran's right of due 
process, the case is REMANDED to the RO for the following 
actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA or private medical records, 
to include the records referenced in her 
March 1999 letter.  She should be 
informed that she may submit additional 
evidence and argument in support of her 
claims.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  It is requested that the RO furnish 
the veteran a VA Form 9 and inform her of 
the requirement necessary to perfect her 
appeal regarding the issues of service 
connection for hearing loss and increased 
ratings for a laceration scar of the left 
hand and sinusitis.  The RO is informed 
that these issues are not before the 
Board until a timely substantive appeal 
is received.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should re-adjudicate the issues currently 
on appeal.

If any of the benefits sought on appeal are not granted, the 
RO should furnish the veteran and her representative a 
supplemental statement of the case and an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


